Citation Nr: 0709462	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  99-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for arthritis of 
multiple joints, to include the knees, hands, elbows and left 
shoulder.

2. Entitlement to service connection for post-operative right 
shoulder rotator cuff tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to August 1969.  He served in the National Guard from 
February 1976 to August 1981 and from May 1985 to May 1994 
with additional periods of active duty/active duty for 
training (ACDUTRA), including from August 1980 to August 1981 
and from February to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The case was brought before the Board several times, lastly 
in March 2006, at which time the claims were remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claims, to 
include affording him a VA examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran's diagnosed bilateral knee conditions are not 
related to his military service.

2.  The veteran's diagnosed bilateral elbow conditions are 
not related to his military service.

3.  The veteran's bilateral shoulder impingement syndrome is 
not related to his military service. 

4.  The veteran's bilateral hand degenerative joint disease 
(DJD) is not related to his active service. 

5.  The veteran's right shoulder rotator cuff tear is not 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran's arthritis of multiple joints, to include 
the knees, hands, elbows and left shoulder, was not incurred 
in or aggravated by military service, nor may arthritis be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 and 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran's post-operative right shoulder rotator cuff 
tear was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1101, 1131, 1112, 1113 and 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  As 
will be explained below, no legal presumption is applicable 
here because there is no evidence that the veteran's 
arthritis manifested itself within one year after any period 
of active duty.  It should be noted that the presumption is 
inapplicable for the veteran's service in the National Guard.  
Biggens v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran is alleging that his current multiple joint 
arthritis and right shoulder condition are the result of in-
service heavy lifting and exposure to the cold, especially 
during times he had to sleep outside on the ground.  To the 
extent he is alleging that his current conditions are a 
result of an event during his time in the National Guard, the 
Board notes that only "veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from May 1968 to August 1969 and from February 
to May 1991 and any active duty training periods while he was 
in the National Guard from 1976 to 1981 and again from 1985 
to 1994 during which he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  Those periods of 
ACDUTRA with the National Guard apparently include as 
follows:

	May 1976 to June 1976: 16 days;
	May 1977 to June 1977: 16 days;
	June 1978 to July 1978: 16 days;
	June 1979: 16 days;
	August 1980 to August 1981: 365 days;
	May 1985 to May 1986: 20 days;
	May 1986 to May 1987: 15 days;
	May 1987 to May 1988: 17 days;
	May 1988 to May 1989: 58 days;
	May 1989 to May 1990: 33 days;
	May 1990 to May 1991: 114 days (including 97 days of 
extended duty from February 1991 to May 1991);
	May 1991 to May 1992: 14 days;
	May 1992 to May 1993: 80 days; and
	May 1993 to May 1994: 21 days.
	
The veteran's medical records indicate chronic conditions of 
multiple joints in the veteran's hands, shoulders, elbows and 
knees.  The veteran claims that all of these conditions are 
the result of his military service.  Specifically, he alleges 
his multiple joint arthritis and his right shoulder rotator 
cuff impairment are the result of heavy lifting and sleeping 
outside in the cold on the ground.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records during his time in the 
Army, from May 1968 to August 1969, are negative as to any 
complaints, treatments or diagnoses of any joint pain or 
arthritis.  His entrance and separation examinations during 
this time indicate no abnormalities and his on-going progress 
notes are silent as to any hand, elbow, shoulder or knee 
condition.  These records are simply devoid of any chronic 
conditions.

The veteran's National Guard medical records, on the other 
hand, do indicate some of the veteran's current conditions.  
The veteran enlisted into the National Guard in February 
1976.  At that time, the enlistment examination was silent as 
to any abnormalities to the veteran's hands, elbows, 
shoulders or knees.  The veteran was called for active 
duty/ACDUTRA from August 25, 1980 to August 25, 1981.  The 
veteran's August 14, 1980 enlistment examination indicated 
the veteran's complaints of painful joints and arthritis.  It 
was noted that his shoulder joints bothered him all the time.  
Treatment by a private physician was noted.  On the current 
examination, there was a complaint of pain on abduction and 
rotation of both shoulders and a full range of motion of the 
hands.  Arthritis of the hands and shoulders was diagnosed.  
Similarly the veteran's May 1985 re-enlistment examination 
noted painful joints of both hands, diagnosed as arthritis.  
His August 1989 periodic examination also indicated arthritis 
of the "hands, shoulders, most joints."  An August 1993 
periodic examination also noted "arthritis in all major 
joints" noting an onset date of 1979.  The National Guard 
progress notes do not indicate any injury or event 
responsible for the veteran's conditions, although the 
veteran did undergo some procedure on his shoulder in May 
1981 excusing him from National Guard duties during his 
recovery time.  

The veteran's service records as a whole are completely 
silent as to any complaints, treatments or diagnoses of any 
elbow or knee condition nor do they indicate right rotator 
cuff impairment.  In regard to the diagnoses of arthritis of 
the hands and shoulders, the date of onset of these 
conditions is unclear.  Arthritis was first noted in August 
1980 during the veteran's entrance examination and was 
indicated in an August 1993 periodic examination to have 
begun in 1979.  Between 1976 and 1980, the veteran had 
periodic ACDUTRA duty for 16 day increments, so it is 
undeterminable whether the veteran's arthritis began during 
or in between periods of ACDUTRA. 

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.

The veteran's post-service medical records, both private and 
VA, show continuous treatment for joint pain of his hands, 
knees, elbows and shoulders as early as 1995, one year after 
separation from the National Guard.  At that time, x-rays 
revealed a left elbow condition.  The veteran was also 
diagnosed with arthritis of the hands in April 1997.  A 
private treating doctor noted in a November 1997 statement 
that the veteran suffered from arthritis of multiple joints, 
to include his hands and knees for "several years," but did 
not further comment regarding etiology.  The veteran also 
complained of shoulder pain in December 1997 and January 
1998.

In regard to the veteran's right rotator cuff, the veteran 
sought private treatment in April 1998 after injuring his 
shoulder pulling on some bleachers at a gym.  At that time 
the veteran informed the doctor that the injury occurred two 
months prior and resulted in shoulder problems that he had 
never experienced before.  The x-ray report confirmed a right 
rotator cuff tear and the veteran underwent rotator cuff 
repair in June 1998.  The doctor noted the veteran's other 
diagnoses of bilateral multiple large joint arthritis and 
indicated that the veteran's shoulder must have been an on-
going problem in light of the severity of the shoulder's 
condition after only two months. 

The veteran underwent VA examinations multiple times during 
the pendency of this appeal, to include in February 1998, 
July 2005 and April 2006.  The February 1998 examiner 
diagnosed the veteran with minimal arthritis of the hands, 
bilaterally, and arthritis of the bilateral elbows and knees.  
X-ray reports from February 1998, however, did not indicate 
any significant abnormality of the veteran's shoulders.  The 
examiner did not offer an opinion in regard to etiology of 
the veteran's conditions.

The July 2005 examiner diagnosed the veteran with 
inflammatory arthritis, which he opined did have its onset in 
the military because "on multiple periodic physical exams, 
he has documentation of swollen painful joints and arthritis 
that appeared to be the same symptoms that he is currently 
suffering from."  The examiner did not specifically indicate 
which joints were afflicted with inflammatory arthritis, but 
the x-ray reports indicate abnormalities in the hands, 
elbows, knees and right shoulder.  The left shoulder was 
normal. 

The claims on appeal were previously remanded on the basis 
that the VA examinations from February 1998 and July 2005 
were inadequate.  Specifically, the medical evidence 
indicates multiple ambiguities which the examiners did not 
adequately address.  In regard to the veteran's multiple 
joint arthritis, the medical evidence shows various diagnoses 
at various points in time.  In light of the veteran's 
multiple periods of service as well as significant gaps in 
service, the examiners did not adequately address which 
conditions are likely attributable to any period of the 
veteran's active service.  It was also unclear from the 
medical evidence if, aside from the right rotator cuff tear, 
the veteran even has a bilateral shoulder condition.  Both 
the February 1998 and July 2005 examiners could not confirm 
any arthritis or other abnormality (again, aside from the 
right shoulder rotator cuff tear).

In regard to the veteran's right shoulder condition, it is 
clear that the veteran suffered a post-service injury in 
1998.  The private doctor, however, seemed to indicate that 
the veteran's right shoulder problems began prior to the 1998 
injury, exacerbating the severity of the injury.  The 
examiners did not adequately address whether the veteran's 
right shoulder rotator cuff tear was aggravated by a service-
related right shoulder condition.

The veteran underwent another VA examination in April 2006 to 
address these questions.  The examiner found similar 
diagnoses of the veteran's joints as the prior medical 
evidence, to include left elbow epicondylitis, minimal 
deformity of the right elbow, right shoulder rotator cuff 
tear, bilateral shoulder impingement syndrome, DJD of the 
hands bilaterally and, in regard to the knees, spur formation 
at the patellar tendon bilaterally.

The examiner opined the veteran's bilateral elbow and knee 
conditions are likely not related to his military service 
since the first medical evidence of either condition was not 
until 1995, after separation from the military. 

In contrast, the veteran's bilateral shoulder impingement 
syndrome and bilateral DJD of the hands were noted as early 
as August 1980 and therefore, the examiner opined, are likely 
to be related to the veteran's military service.

In regard to the veteran's right shoulder rotator cuff tear, 
the examiner opined as follows: 

The veteran's rotator cuff tear is less likely as not 
related to military service because it was noted in 
1998.  1998 represents a time frame outside of active 
duty service.  It is less likely as not that the 
impingement syndrome of the shoulders is related to the 
rotator cuff injury because there is a history of 
specific injury when the veteran was lifting on 
bleachers, and there is the history that the veteran 
never had problems like this before that was noted in 
April 21, 1998.

The examiner's opinion regarding the right rotator cuff tear 
is compelling.  It is based on a complete review of the 
claims file and on specific diagnostic tests and physical 
examination.  Further, a complete and through rationale is 
provided for the opinion rendered.

As to the arthritis of the hands and impingement syndrome of 
the shoulders, the April 2006 VA examiner's opinion is not 
persuasive.  The examiner noted that symptoms of these 
disorders were noted during a period of active duty service 
and were therefore related thereto.  Significantly, no 
mention was made of the fact that the August 14, 1980 
examination was conducted prior to the start of the period of 
active duty/ACDUTRA, not during.  Also, the April 2006 
examiner noted that there was no evidence of pre-existing 
disability when, in fact, there was a history of prior 
medical treatment of arthritis obtained at the August 1980 
examination.  The veteran reported treatment by a private 
doctor, that he was on Motrin, but due to gastrointestinal 
bleeding discontinued the use of Motrin, and was currently on 
no medications.  Due to the inaccurate factual premise of the 
April 2006 medical opinions, as they pertain to the shoulder 
impingement syndrome and hand arthritis, the Board finds that 
they are of limited, if any, probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the probative value of a 
medical opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise).

Also, the April 2006 examiner's opinion does not directly 
conflict with any other medical evidence regarding the elbows 
and knees.  There is no specific reference in the veteran's 
service medical records as to elbow or knee problems.  No 
other medical provider has specifically linked these 
conditions to the veteran's service.  

Rather, the July 2005 examiner vaguely stated the veteran's 
inflammatory arthritis is due to service, with no further 
explanation as to which joints afflicted are due to service.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
To the extent the examiner was opining that all conditions 
began in-service, the statement is simply not consistent with 
the record and therefore not probative.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the probative value of a medical 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise).

Similarly, although the veteran's private doctor in 1998 
indicated that there may be a long-standing right shoulder 
problem existing prior to the rotator cuff tear, that doctor 
did not attribute any specific shoulder condition to any 
incident of the veteran's military service or any particular 
period of service.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Other than some of the medical opinions of the April 2006 
examiner, the other medical opinions in the record are simply 
not specific enough as to which condition was caused by 
military service to be persuasive.  

The Board finds the preponderance of the evidence is against 
his claims for service connection for a right shoulder 
rotator cuff tear and arthritis of bilateral elbows, knees 
and hands and shoulder impingement syndrome. 



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in March 2001 and April 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The April 2006 letter 
told him to provide any relevant evidence in his possession 
and informed him how effective dates and disability ratings 
are determined.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the claimant in 2001 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in December 2005.  Not only has he been 
provided with every opportunity to submit 


evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his multiple joint and right shoulder 
conditions can be directly attributed to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  




ORDER

Entitlement to service connection for arthritis of multiple 
joints, to include the knees, hands, elbows and left shoulder 
is denied.

Entitlement to service connection for post-operative right 
shoulder rotator cuff tear is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


